IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30144
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TAURUS LORENZO KILPATRICK,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 01-CR-50089-ALL
                       --------------------
                          October 9, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Taurus Lorenzo Kilpatrick appeals from his sentence for

being a convicted felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and access device fraud

in violation of 18 U.S.C. § 1029(a)(2).     He argues that the

district court erred in increasing his base offense level for an

abuse of a position of trust pursuant to U.S.S.G. § 3B1.3.

Section 3B1.3 provides for an increase of two levels "[i]f the

defendant abused a position of public or private trust . . . in a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-30144
                                -2-

manner that significantly facilitated the commission or

concealment of the offense."   A position of trust is found where

the position places the defendant in a superior position to

commit the crime.   See United States v. Dahlstrom, 180 F.3d 677,

685 (5th Cir. 1999), cert. denied, 529 U.S. 1036 (2000); United

States v. Scurlock, 52 F.3d 531, 540 (5th Cir. 1995).     We have

reviewed Kilpatrick's arguments and the record and find that the

district court did not clearly err in imposing the enhancement.

Accordingly, we AFFIRM the district court's decision and

Kilpatrick's sentence.

AFFIRMED.